UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6126



PHILLIP MARK SHAFER,

                Petitioner - Appellant,

          v.


KEVIN BRANDT, Superintendent; JAMES PERRY, Historic Program
Director; DIRK KEMPTHORNE, Secretary; WILL REYNOLDS, U.S. Park
Police,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:07-
cv-00219-PJM)


Submitted:   September 16, 2008       Decided:   September 18, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phillip Mark Shafer, Appellant Pro Se. Alex Samuel Gordon, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Phillip Mark Shafer appeals the district court’s orders

denying relief on his complaint filed pursuant 42 U.S.C. §§ 1985,

1986 (2000), and Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narcotics, 403 U.S. 388 (1971), and denying his motion for

reconsideration.      We   have    reviewed   the    record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    Shafer v. Brandt, No. 8:07-cv-00219-PJM (D.

Md. Dec. 20, 2007 & Mar. 5, 2008).            We deny Shafer’s pending

motions for appointment of counsel and for oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument    would   not   aid    the

decisional process.

                                                                    AFFIRMED




                                     2